 

SECURITY AGREEMENT

 

SECURITY AGREEMENT, dated as of February 2, 2012 (the “Agreement”), between
Jubilant Cadista Pharmaceuticals Inc., a Delaware corporation, having its
principal place of business at 207 Kiley Drive, Salisbury, MD 21801 (“Debtor”),
and ICICI BANK LIMITED, NEW YORK BRANCH (the “Secured Party”).

 

WITNESSETH:

 

WHEREAS, the Debtor has borrowed or intends to borrow money from the Secured
Party and has executed in favor of the Secured Party a Credit Facility Agreement
(the “Credit Facility Agreement”), a Promissory Note in the principal amount of
$8,500,000 (the “Note”)and certain other agreements and documents, each dated on
or about the date hereof; and

 

WHEREAS, it is a condition precedent to the Secured Party making the loans to
the Debtor under the Credit Facility Agreement and the Note that the Debtor
execute and deliver this Agreement to the Secured Party.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

1.         SECURITY INTEREST.

 

(a)    To secure the Debtor’s full and timely performance of the Obligations,
the Debtor hereby grants to the Secured Party a continuing first priority Lien
on and security interest (the “Security Interest”) in all of the Debtor’s right,
title and interest in the following personal assets and properties, whether now
owned or hereafter acquired and wherever located: (a) all Receivables; (b) all
General Intangibles (to the extent classified as a current asset in the
financial statements); (c) all Inventory; (d) all Investment Property; (e) all
Deposit Accounts, Accounts and Chattel Paper; (f) all Cash; (g) all Goods of the
Debtor; (h) all Intellectual Property (to the extent classified as a current
asset in the financial statements);, and (i) all Proceeds of each of the
foregoing and all accessions to, and replacements for, each of the foregoing
(collectively, the “Collateral”). The Security Interest shall be a first
priority Lien on and security interest in all of the Collateral and shall rank
pari passu with the Lien and security interest of State Bank of India, New York
Branch (hereinafter “State Bank of India”), until the loan and amounts due to
State Bank of India are paid in full and thereafter the Secured Party shall have
a continuing first priority Lien on and security interest in the Collateral.

 

(b) The following terms shall have the following meanings for purposes of this
Agreement:

 

 

 

 

“Account” means any “Account,” as such term is defined in the UCC now owned or
hereafter acquired by the Debtor or in which the Debtor now holds or hereafter
acquires any interest and, in any event, shall include, without limitation, all
accounts receivable, book debts, rights to payment and other forms of
obligations (other than forms of obligations evidenced by Chattel Paper,
Documents or Instruments) now owned or hereafter received or acquired by or
belonging or owing to the Debtor whether or not arising out of goods or software
sold or services rendered by the Debtor or from any other transaction, whether
or not the same involves the sale of goods or services by the Debtor and all of
the Debtor’s rights in, to and under all purchase orders or receipts now owned
or hereafter acquired by it for goods or services, and all of the Debtor’s
rights to any goods represented by any of the foregoing, and all monies due or
to become due to the Debtor under all purchase orders and contracts for the sale
of goods or the performance of services or both by the Debtor or in connection
with any other transaction (whether or not yet earned by performance on the part
of the Debtor), now in existence or hereafter occurring, including, without
limitation, the right to receive the proceeds of said purchase orders and
contracts, and all collateral security and guarantees of any kind given by any
Person with respect to any of the foregoing. 

 

“Cash” means all cash, money, currency, and liquid funds, wherever held, in
which the Debtor now or hereafter acquires any right, title, or interest.

 

“Chattel Paper” means any “Chattel paper,” as such term is defined in the UCC,
now owned or hereafter acquired by the Debtor or in which the Debtor now holds
or hereafter acquires any interest.

 

“Deposit Accounts” means any “Deposit accounts,” as such term is defined in the
UCC, and includes any checking account, savings account, or certificate of
deposit, now owned or hereafter acquired by the Debtor or in which the Debtor
now holds or hereafter acquires any interest.

 

“Documents” means any “Documents,” as such term is defined in the UCC, now owned
or hereafter acquired by the Debtor or in which the Debtor now holds or
hereafter acquires any interest.

 

“General Intangible” means any “General intangible,” as such term is defined in
the UCC, now owned or hereafter acquired by the Debtor or in which the Debtor
now holds or hereafter acquires any interest and, in any event, shall include,
without limitation, all right, title and interest that the Debtor may now or
hereafter have in or under any contracts, rights to payment, payment
intangibles, confidential information, interests in partnerships, limited
liability companies, corporations, joint ventures and other business
associations, permits, goodwill, claims in or under insurance policies,
including unearned premiums and premium adjustments, uncertificated securities,
deposit, checking and other bank accounts, but shall not include any
Intellectual Property (including the right to receive all proceeds and damages
therefrom), rights to receive tax refunds and other payments and rights of
indemnification.

 

“Goods” means any “Goods,” as such term is defined in the UCC, now owned or
hereafter acquired by the Debtor or in which the Debtor now holds or hereafter
acquires any interest.

 

“Instruments” means any “Instrument,” as such term is defined in the UCC, now
owned or hereafter acquired by the Debtor or in which the Debtor now holds or
hereafter acquires any interest.

 

 

 

 

“Intellectual Property” means, collectively, all rights, priorities and
privileges of the Debtor relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including
copyrights, copyright licenses, inventions, patents, patent licenses,
trademarks, trademark licenses and trade secrets (including customer lists),
domain names, Web sites and know-how.

 

“Inventory” means any “Inventory,” as such term is defined in the UCC, now owned
or hereafter acquired by the Debtor or in which the Debtor now holds or
hereafter acquires any interest, and, in any event, shall include, without
limitation, all inventory, goods and other personal property that are held by or
on behalf of the Debtor for sale or lease or are furnished or are to be
furnished under a contract of service or that constitute raw materials, work in
process or materials used or consumed or to be used or consumed in the Debtor’s
business, or the processing, packaging, promotion, delivery or shipping of the
same, and all finished goods, whether or not the same is in transit or in the
constructive, actual or exclusive possession of the Debtor or is held by others
for the Debtor’s account, including, without limitation, all goods covered by
purchase orders and contracts with suppliers and all goods billed and held by
suppliers and all such property that may be in the possession or custody of any
carriers, forwarding agents, truckers, warehousemen, vendors, selling agents or
other Persons.

 

“Investment Property” means any “Investment property,” as such term is defined
in the UCC, and includes certificated securities, uncertificated securities,
money market funds and U.S. Treasury bills or notes, now owned or hereafter
acquired by the Debtor or in which the Debtor now holds or hereafter acquires
any interest.

 

“Letter of Credit Right” means any “Letter of credit right,” as such term is
defined in the UCC, now owned or hereafter acquired by the Debtor or in which
the Debtor now holds or hereafter acquires any interest, including any right to
payment or performance under any letter of credit.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, levy, lien or charge of any kind,
whether voluntarily incurred or arising by operation of law or otherwise,
against any property, any conditional sale or other title retention agreement,
any lease in the nature of a security interest, and the filing of any financing
statement (other than a precautionary financing statement with respect to a
lease that is not in the nature of a security interest) under the UCC or
comparable law of any jurisdiction.

 

“Obligations” shall mean and include all loans, advances, debts, liabilities and
obligations, howsoever arising, owed by the Debtor to the Secured Party of every
kind and description (whether or not evidenced by any note or instrument and
whether or not for the payment of money), direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising pursuant to
the terms of the Credit Facility Agreement and the Note owed by the Debtor to
the Secured Party, whether in connection with the Note or otherwise, including
without limitation all interest, fees, charges, expenses, attorneys’ fees and
accountants’ fees chargeable to the Debtor or payable by the Debtor thereunder.

 

 

 

 

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, public benefit corporation, other entity or government
(whether federal, state, county, city, municipal, local, foreign, or otherwise,
including any instrumentality, division, agency, body or department thereof).

 

“Proceeds” means “Proceeds,” as such term is defined in the UCC and, in any
event, shall include, without limitation, (a) any and all Accounts, Chattel
Paper, Instruments, cash or other forms of money or currency or other proceeds
payable to the Debtor from time to time in respect of the Collateral, (b) any
and all proceeds of any insurance, indemnity, warranty or guaranty payable to
the Debtor from time to time with respect to any of the Collateral, (c) any and
all payments (in any form whatsoever) made or due and payable to the Debtor from
time to time in connection with any requisition, confiscation, condemnation,
seizure or forfeiture of all or any part of the Collateral by any governmental
authority (or any Person acting under color of governmental authority), (d) the
proceeds, damages, or recovery based on any claim of the Debtor against third
parties (i) for past, present or future infringement of any copyright, patent or
patent license or (ii) for past, present or future infringement or dilution of
any trademark or trademark license or for injury to the goodwill associated with
any trademark, trademark registration or trademark licensed under any trademark
license and (e) any and all other amounts from time to time paid or payable
under or in connection with any of the Collateral.

 

“Receivables” means all of the Debtor’s Accounts, Instruments, Documents,
Chattel Paper, Supporting Obligations, and letters of credit and Letter of
Credit Rights.

 

“Supporting Obligation” means any “Supporting obligation,” as such term is
defined in the UCC, now owned or hereafter acquired by the Debtor or in which
the Debtor now holds or hereafter acquires any interest.

 

“UCC” means the Uniform Commercial Code as the same may, from time to time, be
in effect in the State of New York; provided, that in the event that, by reason
of mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to, Secured Party’s Lien on any Collateral
is governed by the Uniform Commercial Code as enacted and in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as enacted and in effect, from time to time, in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority or remedies and for purposes of
definitions related to such provisions.

 

2.          OBLIGATIONS SECURED. The Security Interest granted hereby secures
payment and performance of all debts, loans and liabilities of Debtor to Secured
Party arising under the Note and the Credit Facility Agreement.

 

3.           DEBTOR’S REPRESENTATIONS AND WARRANTIES. Debtor represents and
warrants that:

 

3.1.    Authorization. The execution, delivery and performance of this Agreement
and the Note are within Debtor’s corporate powers, and are not in contravention
of law nor of the terms of Debtor’s Certificate of Incorporation or By-laws, nor
of any indenture, agreement or undertaking to which the Debtor is a party or by
which it is bound.

 

 

 

3.2.    Place of Business. Debtor’s principal place of business is the chief
executive office location provided in the first paragraph of this Agreement, and
Debtor keeps its inventory and records concerning accounts, contract rights and
other property at that location.

 

3.3.    Title to Collateral. Other than the Lien and security interest that
exists as of the date hereof in favor of State Bank of India, Debtor owns all of
its property and has good, clear and marketable title thereto, free and clear of
any and all Liens.

 

3.4.    Collateral and Perfection. Neither the Debtor nor, to the best of the
Debtor’s knowledge, any affiliate (as such term is used in Rule 405 under the
Securities Act of 1933, as amended (“Affiliates”)) have performed any acts which
might prevent the Secured Party from enforcing any of the terms of this
Agreement or which would limit the Secured Party in any such enforcement. No
collateral is in the possession of any person (other than Debtor) asserting any
claim thereto or security interest therein. The security interests created
hereunder constitute valid security interests under the Uniform Commercial Code
securing the Obligations to the extent that a security interest may be created
in the Collateral.

 

4.           GENERAL OBLIGATIONS OF DEBTOR.

 

4.1.    Financing Statements. Debtor agrees to execute one or more financing
statements, to pay the cost of filing the same in all public offices wherever
filing is required by applicable law to perfect a security interest or is deemed
by the Secured Party to be necessary or desirable and to execute such other
documents as the Secured Party shall reasonably request (whether or not required
by applicable law).

 

4.2.    Insurance. Debtor has kept, hereby agrees to keep or cause to be kept
all the Collateral insured with coverages that is the greater of (i) as set
forth in the Credit Facility Agreement, or (ii) in amounts not less than usually
carried by reputable companies of similar size engaged in a like business, which
shall in no event be less than the value of the Collateral. As set forth in the
Credit Facility Agreement, Debtor shall cause its comprehensive, general
liability and umbrella insurance policies issued or maintained pursuant to the
Credit Facility Agreement to name the Debtor as named insured and the Secured
Party as loss payee without the Secured Party being liable for premiums or other
costs or expenses.

 

4.3.    Inspection. Debtor will keep accurate and complete records of the
Collateral, neither Debtor nor any Affiliates shall move the Collateral without
notice to the Secured Party and the Secured Party or any of its agents shall
have the right to inspect the Collateral wherever located and to visit Debtor’s
place or places of business, at reasonable intervals during business hours
without Debtor’s or any Affiliate’s hindrance or delay, to inspect, audit, check
and make extracts from any copies of books, records, journals, orders, receipts
and correspondence that relate to the Collateral or to the general financial
condition of Debtor or any Affiliate.

 

 

 

 

4.4.   Negative Pledge. Other than the Lien and security interest that exists as
of the date hereof in favor of State Bank of India, the Debtor will not assign
any accounts or other Collateral to any person other than the Secured Party, nor
create or permit to be created any lien, encumbrance or security interest of any
kind on any Collateral other than for the benefit of the Secured Party, nor
grant or permit to be granted any corporate guaranty other than for the benefit
of the Secured Party, unless authorized by the Secured Party in writing, except
for the security interests contemplated herein in connection with granting of
the loans evidenced by the Credit Facility Agreement and the Note.

 

4.5.   Existence; Perfection. Debtor will maintain its corporate existence in
good standing, comply with all laws and regulations of the United States or any
state or political subdivision thereof, or of any governmental authority
(domestic or foreign) which may have jurisdiction over it or its business.
Debtor will not change its name, identity or corporate structure in any manner
unless it shall have given the Secured Party prior notice thereof and obtained
the prior written consent of the Security Party. Debtor will not establish or
change the location of its chief executive office or its chief place of business
or the locations where it keeps or holds any Collateral or records relating
thereto or in any event change the location of any Collateral if such change
would cause the security interests hereunder to lapse or cease to be perfected.

 

4.6.   Taxes. Debtor will pay all real and personal property taxes, assessments
and charges as well as all franchise, income, unemployment, old age benefit,
withholding, sales and other taxes assessed against it, or payable by it at such
times and in such manner as to prevent any penalty from accruing or any lien or
charge from attaching to its property, and will furnish the Secured Party upon
request, receipts or other evidence that deposits or payments have been made.

 

4.7.   Sales. Debtor will not sell, transfer or dispose of (i) any of the
Collateral, except in the ordinary and usual course of its business consistent
with past practices, and/or (ii) more than 25% of the Borrower’s fixed assets
existing as of the date of execution and delivery of this Agreement, during the
term and existence of the Agreement, in each case without the prior written
consent of the Secured Party.

 

4.8.   Continuing Representations. The warranties and representations made by
Debtor in this Agreement are continuing. In the event that any obligation,
representation or warranty is no longer true or correct, Debtor will immediately
notify the Secured Party in writing.

 

5.           DEFAULT. The Debtor shall be in default under this Agreement and
the Note upon the happening of any of the following events or conditions,
without demand or notice (which events of default shall be in addition to the
events of default set forth in the Credit Facility Agreement):

 

5.1.        Failure of Debtor to pay when due any Obligation, whether by
maturity, acceleration or otherwise;

 

5.2.        Failure of Debtor to perform any of its agreements, warranties or
representations in this Agreement, Credit Facility Agreement, the Note or any
other Credit Documents (as such term is defined in the Credit Facility
Agreement);

 

5.3.        Loss or theft or unauthorized sale or encumbrance of any portion of
the Collateral, or the making of any levy on, or seizure or attachment of any
portion of the Collateral; or

 

 

 

 

5.4.       The occurrence of an event of default under the Credit Facility
Agreement.

 

6.         SECURED PARTY RIGHTS UPON DEFAULT. The Secured Party shall upon the
occurrence of a default hereunder and at any time thereafter, without
presentment, demand, notice, protest or advertisement of any kind have the
following rights in addition to all other rights hereunder or under any other
agreement, document or instruments executed between the Debtor and the Secured
Party (this clause, and each and every subdivision thereof, is subject to the
terms and conditions of the Inter Creditor Agreement between the parties hereto
and State Bank of India, New York Branch):

 

6.1.   Acceleration. The Secured Party may make all Obligations under this
Agreement, the Credit Facility Agreement and/or the Note immediately due and
payable without presentment, demand, protest, hearing or notice of any kind and
may exercise the rights of a secured party under law or under the terms of this
Agreement.

 

6.2.    Possession. The Secured Party may enter and take possession of any or
all Collateral, and in the Secured Party sole discretion operate and use
Debtor’s Collateral hereunder, complete work in process, and sell, lease or
license the Collateral to third persons or associations without being liable to
Debtor on account of any losses, damage or depreciation that may occur as a
result thereof so long as such Secured Party shall act in good faith; and at
Secured Party option and without notice to Debtor (except as specifically herein
provided) the Secured Party may sell, lease, assign and deliver the whole or any
part of the Collateral, or any substitute therefor or any addition thereto, at
public or private sale, for cash, upon credit, or for future delivery, at such
prices and upon such terms as such Secured Party deems advisable, including
without limitation, the right to sell or lease in conjunction with other
property, real or personal, and allocate the sale or lease proceeds among the
items of property sold without the necessity of the Collateral being present at
any such sale or lease, or in view of prospective purchasers thereof. Secured
Party shall give Debtor at least five (5) business days’ notice by hand delivery
at or by United States certified mail, postage prepaid (in which event notice
shall be deemed to have been given when so delivered), to the address specified
herein, of the time and place of any public or private sale or other disposition
unless the Collateral is perishable, threatens to decline speedily in value, or
is the type customarily sold in a recognized market, in which case no notice
shall be required. Upon such sale, Secured Party may become the purchaser of the
whole or any part of the Collateral, discharged from all claims and free from
any right of redemption. In case of any such sale by Secured Party of all or any
of said Collateral on credit or for future delivery, property so sold may be
retained by the Secured Party until the selling price is paid by the purchaser.
The Secured Party shall incur no liability in case of the failure of the
purchaser to take up and pay for the property so sold. In case of any such
failure, the said property may again be sold.

 

 

 

 

6.3.   Power of Attorney and Notification. If an event of default has occurred
and is continuing, at Debtor’s expense, Secured Party in their own name or in
the name of others may communicate with account debtors in order to verify with
them to the Secured Party’s satisfaction the existence, amount and terms of any
accounts or contract rights and also notify account debtors that Collateral has
been assigned to Secured Party and that payments shall be made directly to
Secured Party. If an event of default has occurred and is continuing, upon
request of Secured Party, Debtor will so notify such account debtors and will
indicate on all billings to such account debtors that their accounts must be
paid to the Secured Party. If an event of default has occurred and is
continuing, Debtor does hereby appoint the Secured Party and its agents as
Debtor’s attorney-in-fact: to collect, compromise, endorse, sell or otherwise
deal with the Collateral or proceeds thereof in its own name or in the name of
the Debtor; to endorse the name of Debtor upon any notes, checks, drafts, money
orders, or other instruments, documents, receipts or Collateral that may come
into its possession and to apply the same in full or part payment of any amounts
owing to the Secured Party; to sign and endorse the name of Debtor upon any
documents, instruments, drafts against account debtors, assignments,
verifications and notices in connection with Accounts, and any instrument or
document relating thereto or to Debtor’s rights therein; and to give written
notice to any office and officials of the United States Post Office to effect
such change or changes of address that all mail addressed to Debtor may be
delivered directly to Secured Party. If an event of default has occurred and is
continuing, Debtor hereby grants to its said attorney-in-fact full power to do
any and all things necessary to be done in and about the premises as fully and
effectually as Debtor might or could do, and hereby ratifies all that its
attorney-in-fact shall lawfully do or cause to be done by virtue hereof. This
power of attorney is coupled with an interest and is irrevocable for the term of
this Agreement for all transactions hereunder and thereafter as long as the
Debtor may be indebted to any Secured Party under the Note or the Credit
Facility Agreement.

 

6.4.   Application of Proceeds. Any and all proceeds of any Collateral realized
or obtained by Secured Party upon exercise of its rights and remedies hereunder,
shall be applied, after payment of any and all costs and expenses, fees and
commission and taxes of such sale, collection or other realization, in
accordance with the following:

 

(a) With respect to any surplus proceeds of any Collateral then remaining, to
the payment of the Obligations, including any interest thereon, and any costs,
fees or expenses incurred in connection with the administration, collection or
enforcement thereof, including, without limitation, reasonable attorney’s fees
and other professionals’ out of pocket costs and fees, proportionately to the
respective amounts then due and owing under their respective claims until
payment and satisfaction in full thereof; and

 

(b) Any surplus remaining after application as provided in paragraph (a) above,
shall be paid to the Debtor, or its successors or assigns, or to whomsoever may
be lawfully entitled to receive the same.

 

7.       DEBTOR’S OBLIGATION TO PAY EXPENSES OF SECURED PARTY. Debtor shall pay
to Secured Party on demand any and all expenses (including, but not limited to,
fees and expenses (including all reasonable attorneys fees), and all other
expenses of like or unlike nature) that may be incurred or paid by Secured Party
to obtain or enforce payment of any account against the account debtor, Debtor
or any guarantor or surety of or in the prosecution or defense of any action or
concerning any matter growing out of or connected with the subject matter of
this Agreement, the Obligations, the Collateral or any of Secured Party’s rights
or interests therein or thereto. All such expenses may be added to the principal
amount of any indebtedness owed by Debtor to the Secured Party shall constitute
part of the Obligations secured hereby.

 

 

 

8.      INDEMNIFICATION. The Debtor agrees to indemnify and hold harmless the
Secured Party and each of its officers, directors, agents, advisors and
employees from and against any and all claims, damages, liabilities, costs and
expenses (including without limitation, reasonable fees, expenses and
disbursements of counsel) that may be incurred by or asserted against the
Secured Party in connection with or arising out of any investigation, litigation
or proceeding, whether threatened or initiated, relating to the Collateral or
this Agreement, whether or not the Secured Party is a party thereto; provided
however, that the Debtor shall not be required to indemnify any such person from
or against any portion of such claims, damages, liabilities or expenses found by
final judgment after all appeals by a court of competent jurisdiction to have
arisen out of gross negligence or willful misconduct of such person.

 

9.      CONTINUOUS PERFECTION. The Debtor will not change its name, identity or
corporate structure in any manner and will not change its principal place of
business or chief executive office or the places where it keeps the Collateral
or the records concerning the Collateral, unless and until it obtains the
written consent of the Secured Party to any such change. If the Secured Party
grants its consent to any such change, the Debtor will take all action necessary
or appropriate in the Secured Party's sole discretion to amend each financing
statement or continuation statement and otherwise to cause the Secured Party to
continue to maintain its first perfected lien on, and security interest in, the
Collateral.

 

10.     WAIVERS. Debtor waives demand, presentment, protest, notice of
nonpayment and all other notices. No delay or omission by any Party in
exercising any rights shall operate as a waiver of such right or any other
right. Waiver on any one occasion shall not be construed as a bar to or waiver
of any right or remedy on any future occasion. Secured Party rights and
remedies, whether evidenced hereby or by any other agreement, instrument or
paper, shall be cumulative and may be exercised singularly or concurrently.

 

11.     FURTHER ASSURANCES. The Debtor, at its own expense, shall do, make,
execute and deliver all such additional and further acts, deeds, assurances,
documents, instruments and certificates as Secured Party reasonably require,
including, without limitation, (a) executing, delivering and filing financial
statements and continuation statements under the Uniform Commercial Code as
applicable in any relevant jurisdiction, (b) obtaining governmental and other
third party consents and approvals, and (c) obtaining waivers from mortgagees
and landlords.

 

12.    CHOICE OF LAW; JURISDICTION. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS (AND NOT THE LAW OF
CONFLICTS) OF THE STATE OF NEW YORK. The undersigned hereby irrevocably consent
and submit to the jurisdiction and venue of any court of competent jurisdiction
sitting in the City, County and State of New York for adjudication of any
dispute concerning this Agreement and all other documents provided for herein.
To the extent permitted by Law (as such term is defined in the Credit Facility
Agreement), the Secured Party and the undersigned hereby also irrevocably waive
any objection, including, without limitation, any objection to the laying of
venue or based on the grounds of forum non conveniens, that may now or hereafter
have to the bringing of any such action or proceeding in such jurisdiction. The
scope of this waiver is intended to be all encompassing of any and all disputes
that may be filed in any court and that relate to the subject matter of this
transaction, including without limitation, contract claims, tort claims, breach
of duty claims and all other common law and statutory claims. Each party
acknowledges that this waiver is a material inducement to enter into a business
relationship, that each has already relied on the waiver in their related future
dealings.

 

 

 

 

13.     WAIVER OF JURY TRIAL. THE DEBTOR HEREBY WAIVES TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS AGREEMENT OR THE NOTE OR THE RELATIONSHIP ESTABLISHED
HEREUNDER, THEREUNDER.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the day
and year first above written.

 

DEBTOR:   JUBILANT CADISTA PHARMACEUTICALS INC.   By: /s/ Kamal Mandan Name :
KAMAL MANDAN Title: Chief Financial Officer   SECURED PARTY:   ICICI BANK
LIMITED, NEW YORK BRANCH   By:  /s/ Ashish Bafna Name: ASHISH BAFNA Title:
Assistant General Manager   Address: 500 Fifth Avenue, 28th Floor New York, NY
10110 Facsimile Number:

 

 

 

